DETAILED ACTION
	This action is responsive to 06/29/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  In line 4, change “the plurality of driving units are” to “the plurality of driving units is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12,16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US Patent 11,393,893 B2), hereinafter Jo.
Regarding claim 1, Jo discloses a display substrate (display panel 110’ may include a display substrate 100-seee figs. 2 and 10-11, also [col. 18, ll. 40-47]), comprising: a display region (display area DA-see figs. 10-11) and a peripheral region (peripheral area PA-see fig. 11), wherein the peripheral region comprises a circuit region (regions B1-B4-see figs. 11 and 14-17), and the display region comprises a plurality of sub-pixels (unit pixels (UP) each includes a plurality of pixels (PX1, PX2, and PX3), each emitting light of a given color-see fig. 11 and [col. 5, ll. 60-66]), a plurality of data lines extending along a first direction and a plurality of gate lines extending along a second direction crossing the first direction (data lines DL extending in a first direction D1-see fig. 10), each of the data lines is connected with the plurality of sub-pixels and each of the gate lines is connected with the plurality of sub-pixels (see fig. 10); the circuit region comprises a first sub-region (see fig. 11-regions B2 and B4 are herein equated to the claimed second sub-region) and a second sub-region that are opposite to each other at two sides of the display region along the first direction (see fig. 11-regions B1 and B3 are herein equated to the claimed first sub-region), the circuit region comprises a plurality of driving unit groups each comprising at least one driving unit (scan driving stages SST of scan driving circuits 120/130, driving states EST of emission control circuit 140), the first sub-region comprises a plurality of multiplexing unit groups each comprising at least one multiplexing unit (demultiplexers DMUX in regions B2 and B4, each demultiplexer may be divided into a plurality of sub-demultiplexers SDMUX-see figs. 12A-12B, 15 and 17), and the second sub-region comprises a plurality of test unit groups each comprising at least one test unit (regions B1 and B3 include a test circuit 170 having a plurality of sub-test circuits STU-see figs. 14 and 16), the driving unit is configured to provide a driving signal to the gate lines (i.e., first and second scan driving circuits 120/130 provide scan signals to scan lines (e.g., scan lines SL1-SL4)-see fig. 10), the multiplexing unit is configured to provide a data signal to the data lines (see figs. 12A-12B with description in [col. 19, ll. 5-40]-data distribution circuit 160 includes a plurality of demultiplexers DMUX), and the test unit is configured to provide a test signal to the data lines (test circuit 170 may be connected to the data lines DL and may apply a test signal to the data lines DL-see figs. 10 and 13 with description in [col. 19, ll. 41-59]); and in the first sub-region, the driving unit groups and multiplexing unit groups are alternately disposed (see figs. 15 and 17 corresponding to regions B2 and B4 respectively); and in the second sub-region, the driving unit groups and the test unit groups are alternately disposed (see figs. 14 and 16 corresponding to regions B1 and B3, wherein test circuits STU are alternately disposed with scan driving stages SST).  
Regarding claim 10, Jo discloses wherein the first sub-region comprises a first circular arc region (see fig. 11, regions B2 and B4) and the second sub-region comprises a second circular arc region (see fig. 11, regions B1 and B3); in the first sub-region, the driving unit groups and multiplexing unit groups are alternately disposed (see figs. 15 and 17), in the first circular arc region, the driving unit groups and multiplexing unit groups are alternately disposed along a side of the first circular arc region close to the display region (see figs. 11, 15, and 17); and in the second sub-region, the driving unit groups and the test unit groups are alternately disposed, in the second circular arc region, the driving unit groups and the test unit groups are alternately disposed along a side of the second circular arc region close to the display region (see figs. 11, 14, and 16).
Regarding claim 11, Jo discloses wherein in the first circular arc region, a connection track of center points of coverage regions of the plurality of driving unit groups is a first circular arc track, and a connection track of center points of coverage regions of the plurality of multiplexing unit groups is a second circular arc track, and a circle center corresponding to the first circular arc track, a circle center corresponding to the second circular arc track are substantially coincide with a circle center corresponding to an edge of the first circular arc region close to the display region (as shown in fig. 11, the regions B2 and B4 form a circular arc, and as further shown in figs. 15 and 17, the driving circuits and the sub-demultiplexers are alternately disposed, and the center points of each of the driving circuits and the sub-demultiplexers, if connected will also form a circular arc about a center (O) of the display (see fig. 11)); and/or in the second circular arc region, a connection track of center points of coverage regions of the plurality of driving unit groups is a third circular arc track, and a connection track of center points of coverage regions of a plurality of test unit groups is a fourth circular arc track, and a circle center corresponding to the third circular arc track, a circle center corresponding to the fourth circular arc track are substantially coincide with a circle center corresponding to an edge of the second circular arc region close to the display region (as shown in fig. 11, the regions B1 and B3 form a circular arc, and as further shown in figs. 14 and 16, the driving circuits and the sub-test circuits STU are alternately disposed, and the center points of each of the driving circuits and the sub-demultiplexers, if connected will also form a circular arc about a center (O) of the display (see fig. 11)).
Regarding claim 12, Jo discloses wherein the first circular arc region is a semi-circle shape, and the second circular arc region is a semi-circle shape (see fig. 11).
Regarding claim 16, Jo discloses wherein the peripheral region further comprises a joint region located at a side of the first sub-region away from the display region, the joint region comprises a plurality of joints, and at least some of the joints are connected with signal lines (data driving circuit 150 (see figs. 10-11) may be arranged on a film 103 in a chip-on-film (COF) method, the film 103 being electrically connected to pads arranged in the peripheral area PA of the substrate 100 (see [col. 7, ll. 11-14)); the signal lines comprise multiplexing signal lines connected with the multiplexing unit (output lines FL of the data driving circuit 150 (see figs. 10 and 12A-12B with description in [col. 18, ll. 63-col. 19, ll. 4])), test signal lines connected with the test unit, and driving signal lines connected with the driving unit (the data driving circuit is also connected to test circuit 170 (see figs. 10 and 13, with description in [col. 19, ll. 41-59])).
Regarding claim 18, Jo discloses wherein the multiplexing signal lines comprise a plurality of multiplexing control lines (control signal lines CLA to CLI-see figs. 12A-12B) and a plurality of multiplexing data lines (output lines FL- see figs. 10 and 12A-12B); at least one of multiplexing units comprises a plurality of multiplexing transistors (first switches SW1-see figs. 12A-12B), each of which has a gate connected with one of the multiplexing control lines (i.e., connected to one of CLA to CLI-see figs. 12A-12B), a first electrode connected with one of the data lines (i.e.,  connected to one of output lines FL supplying data signal DATA-see figs. 12A-12B), and a second electrode connected with one of the multiplexing data lines (data lines DL supplying data signal DATA-see figs. 10 and 12A-12B); and second electrodes of all multiplexing transistors of a same multiplexing unit are connected with a same multiplexing data line (i.e., connected to FL-see figs. 12A-12B), and second electrodes of multiplexing transistors of different multiplexing units are connected with different multiplexing data lines (i.e., data lines D1 to D9-see figs. 12A-12B).
Regarding claim 19, Jo discloses wherein the test signal lines comprise test control lines (i.e., DC_GATE-see fig. 13) and test data lines (input lines 221, 223, and 225 (see fig. 13 and [col. 19, ll. 41-59])); at least one of test units comprises a plurality of test transistors (second switches SW2-see fig. 13), each of which has a gate connected with one of test control lines (connected to DC_GATE-see fig. 13), a first electrode connected with one of the data lines (i.e., connected to one of input lines 221, 223, and 225-see fig. 13), and a second electrode connected with one of the test data lines (i.e., connected to DL); and each of the test data lines is connected with a plurality of test units (see figs. 10 and 13).
Regarding claim 20, Jo discloses a display apparatus, comprising the display substrate of claim 1 (see fig. 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo.
Regarding claim 13, Jo in the embodiment of figs. 10-19 does not appear to expressly disclose wherein the first sub-region comprises a first U-shaped annulus region and the second sub-region comprises a second U-shaped annulus region, the first U-shaped annulus region comprises two sections of the first circular arc region and at least one section of a second rectangular region, and the second U-shaped annulus region comprises two sections of the second circular arc region and at least one section of a third rectangular region; in the second rectangular region, a plurality of multiplexing units are disposed along a side of the second rectangular region close to the display region; and in the third rectangular region, a plurality of test units are disposed along a side of the third rectangular region close to the display region.
However, such a structure can be gleaned from the embodiment of fig. 21 of Jo, which teaches a substrate 100” that may include a first edge E1, a third edge E3, and a fifth edge E5 that are circular, and may also have a second edge E2, a fourth edge E4, and a sixth edge E6 that have a straight line shape, and a driving area DCA having different driving circuits along peripheral areas of a driving area DA. A display having two having two U-shaped annulus regions and a rectangular region therebetween can be gleaned from the display structure in fig. 21 of Jo.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to apply the different display regions in figs. 10-17 of Jo to a display structure having two u-shaped regions and a rectangular region therebetween, such as the display structure of fig. 21 of Jo, which constitutes combining prior art elements according to known methods to yield predictable results. 
Regarding claim 14, Jo is further relied upon to teach wherein the circuit region further comprises a plurality of sections of first rectangular region, and the first rectangular region are disposed between the first circular arc region and the second circular arc region; and in the first rectangular region, a plurality of driving units [[are]] is disposed along a side of the first rectangular region close to the display region (see fig. 21-the middle portion of the display has a rectangular shape with sub-driving circuits (SC) disposed on one side second driving circuits DCAb2 arranged on another side).  
Regarding claim 15, Jo discloses , wherein, in the first sub-region, the multiplexing unit groups comprise a first multiplexing unit group and a second multiplexing unit group, the first multiplexing unit group comprises M multiplexing units, and the second multiplexing unit group comprises N multiplexing units, where N and M are integers greater than 1 and M < N, the second multiplexing unit group is located in the middle of the first sub-region and the first multiplexing unit group is located at two ends of the first sub-region away from the middle of the first sub-region; and/or in the second sub-region (see figs. 12A-12B with description in [col. 19, ll. 5-40]-each demultiplexer DMUX may be divided into sub-demultiplexers SDMUX on a three-data line basis, and the number of the sub-demultiplexers per DMUX can vary (e.g., 2 in fig. 12A and 3 in fig. 12B). Determining a specific position of for DMUX having three or two SDMUX constitutes conventional routine exercise to a person of ordinary skill in the art).
Jo further teaches a test unit group that comprises a plurality of test units (sub-test circuits STU), each STU having three second switches SW2 corresponding to input lines (221, 223, and 225) applied to corresponding data lines DL. Jo does not appear to expressly disclose test units having different sizes or numbers of sub-circuits. However, having such a structure (if necessary) can be gleaned from the structure of the DMUX.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the combine teachings of Jo the concept of having a test structure having different numbers of test sub-circuits as required, which simply amounts to combining prior art elements according to known methods to yield predictable results (i.e., providing test signals to display pixels). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Li et al. (US Patent 10,991,315 B2), hereinafter Li.
Regarding claim 17, Jo does not appear to expressly disclose wherein the peripheral region further comprises a fan-out region disposed between the joint region and the first sub-region, and the fan-out region comprises a plurality of multiplexing signal line.
Li is relied upon to teach wherein the peripheral region further comprises a fan-out region disposed between the joint region and the first sub-region, and the fan-out region comprises a plurality of multiplexing signal lines (see, for example, fig. 1 with description in [col. 3, ll. 28-43], which illustrates a display panel having a bonding terminal 40 (joint region) disposed in a non-display area NA, and fan-out lines 12 connecting the bonding terminal 40 to a plurality of demultiplexers (demux 20)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Li with the invention of Jo such that the peripheral area further includes a fan-out region disposed between the joint (pad) region and the first sub-region, the fan-out region having a plurality of multiplexing signal lines, as taught by Li, which constitutes combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites “wherein the circuit region further comprises a connection sub-region located between the first sub-region and the second sub-region, and the connection sub-region is configured to electrically connect the first sub-region and the second sub-region; and the circuit region also comprises a signal line protection unit which is located at a side of the connection sub-region away from the display region and is electrically connected with signal lines of the circuit region”, which is not taught by the references of record. Claims 3-7 depend from and further limit claim 2. The relationships recited in claims 8-9 are not taught or suggested by the references of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Patent 10,325,559 B2)-teaches a non-quadrangular display having first/second driving circuits and a plurality of test driving circuits alternately disposed at a peripheral area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627